Citation Nr: 1002907	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  07-27 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs 
Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a previously denied claim of entitlement to service 
connection for bilateral hearing loss. 

2.  Whether new and material evidence has been presented to 
reopen a previously denied claim of entitlement to service 
connection for tinnitus. 

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	AMVETS




WITNESS AT BVA HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel 


INTRODUCTION

The appeal in this case has a complex procedural history that 
will be discussed in greater detail below.  

For purposes of this Introduction, the Board of Veterans' 
Appeals (Board or BVA) observes that by rating action dated 
in May 2006, the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Fargo, North Dakota reopened the 
appellant's previously denied claims of entitlement to 
service connection for bilateral hearing loss and tinnitus, 
but denied those claims on the merits.  After new evidence 
was associated with the record on appeal, the RO reconsidered 
its May 2006 rating decision and granted the appellant 
service connection for bilateral defective hearing and 
tinnitus, rated noncompensably and 10 percent disabling 
respectively, effective from October 31, 2005. See June 2006 
rating decision; August 2006 rating decision.  However, in 
May 2007, the RO issued another rating decision that 
purported to sever service connection for bilateral defective 
hearing and tinnitus on the basis of additional medical 
evidence that had been added to the claims file.  The 
appellant, who had active service from August 1967 to July 
1969, appealed the May 2007 rating decision to the BVA.  
Thereafter, the RO referred the case to the Board for 
appellate review.  In doing so, the RO framed the issue on 
appeal as the question of "continued entitlement to VA 
compensation for a bilateral hearing loss and tinnitus." See 
August 2007 Statement of the Case, p. 1.    

The appellant testified during a Video Conference hearing 
before the undersigned Veterans Law Judge in December 2007.  
At that time, he submitted additional evidence in support of 
his claim, with a waiver of initial RO review. December 2007 
BVA hearing transcript, p. 2.  

As will be addressed in detail below, the Board finds that 
the May 2007 rating action in this case implicitly 
constitutes a revised rating decision of the RO's June 2006 
grant of service connection rather than a decision to sever.  
As such, the Board has recharacterized the issues on appeal 
in light of this finding.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Unappealed rating decisions dated in February 2004 and 
June 2004 denied service connection for bilateral hearing 
loss and tinnitus.   

3.  The evidence received since the February 2004 and June 
2004 rating decisions, by itself, or in conjunction with 
previously considered evidence, relates to an unestablished 
fact necessary to substantiate the appellant's service 
connection claims and raises a reasonable possibility of 
substantiating those claims.  As such, the appellant's 
service connection claims were appropriately reopened by the 
RO.  

4.  By rating action in June 2006, the RO granted service 
connection (on the merits) for bilateral defective hearing 
and tinnitus.  

5.  In September 2006, the Veterans Service Center Manager 
from the RO requested a review of the appellant's complete 
claims file and a medical opinion from VBA's Central Office 
pursuant to 38 C.F.R. § 3.105(b) on the basis of 
contradictory medical evidence that had been associated with 
the claims file. 

6.  In a letter dated in February 2007, VBA notified the RO 
that it had received a medical opinion from the Under 
Secretary of Health that advised that it was not at least as 
likely as not that the appellant's hearing loss and tinnitus 
were caused by acoustic trauma from service.   

7.  By rating action in May 2007, the RO implicitly revised 
its June 2006 rating decision in which it granted service 
connection for bilateral defective hearing and tinnitus on 
the basis of a difference of medical opinion.  

8.  The preponderance of the evidence is against finding that 
bilateral hearing loss manifested during service or within 
one year of separation of service, or that it is otherwise 
causally or etiologically related to service.  

9.  The preponderance of the evidence is against finding that 
tinnitus manifested during service or is otherwise causally 
or etiologically related to service.  


CONCLUSIONS OF LAW

1.  Rating decisions dated in February 2004 and June 2004 
that denied service connection for bilateral hearing loss and 
tinnitus, respectively, are final decisions.  38 U.S.C.A. §§ 
7103(a), 7104(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
20.1100, 20.1104 (2009).

2.  The evidence received subsequent to the February 2004 and 
June 2004 rating decisions is new and material; and therefore 
the claims of entitlement to service connection for bilateral 
hearing loss and tinnitus are reopened. 38 U.S.C.A. §§ 5103, 
5103A, 5107, 5108 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156, 3.159, 20.1105 (2009).

3.  Bilateral hearing loss was not incurred in or aggravated 
during active service, nor may sensorineural hearing loss be 
presumed to have been so incurred or aggravated. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309, 3.385 (2009).

4.  Tinnitus was not incurred in or aggravated during active 
service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Procedural History 

In this case, the appellant originally requested service 
connection for bilateral hearing loss in August 2003. See 
application for compensation received by the RO in August 
2003.  In doing so, he reported to the RO that he had no 
audiology records to submit in support of his claim. 
September 2003 statement.  In relationship to his request, 
the appellant was afforded a VA examination with an 
audiologist at his local VA Medical Center ("VAMC") in 
January 2004.  At that time, the appellant reported that he 
first noticed experiencing hearing loss and tinnitus 10 years 
prior to the examination (i.e., in 1994).  In terms of his 
exposure to acoustic trauma, the appellant indicated that he 
was exposed to small firearms, artillery, tanks, bombs and 
mortars during service; and was also exposed to noise after 
his separation from service in terms of his use of body work-
air tools as part of his employment. January 2004 VA 
examination report, pgs. 1, 3.  After reviewing the 
appellant's claims file and conducting an audiological 
examination, the VA audiologist diagnosed the appellant with 
bilateral mild-to-moderate high frequency sensorineural 
hearing loss and tinnitus. Id., pgs. 2-3.  In doing so, the 
audiologist opined that the appellant's hearing loss and 
tinnitus were less likely than not related to the appellant's 
noise exposure in service in light of the delayed onset of 
the appellant's audiological disorders. Id., p. 3.  Relying 
on the information contained in the appellant's service 
treatment records and the January 2004 VA examination report, 
the RO denied service connection for bilateral hearing loss 
in a rating decision dated in February 2004.  

In March 2004, the appellant requested service connection for 
tinnitus. See March 2004 statement.  After reviewing the 
appellant's service treatment records, the RO denied service 
connection in a June 2004 rating decision.  However, after 
viewing a June 2004 statement from the appellant as a notice 
of disagreement, the RO requested a VA medical opinion 
regarding the etiology of the appellant's tinnitus. May 2005 
VA memorandum.  In June 2005, the Chief of Audiology of the 
VAMC where the appellant underwent his January 2004 
audiological examination reviewed the appellant's claims file 
and provided a medical opinion in which he affirmed the 
January 2004 audiologist's conclusions.  In doing so, the 
Chief Audiologist ultimately opined that the appellant's 
post-service bilateral hearing loss and tinnitus were the 
result of post-service noise exposure. See June 2005 VA 
medical opinion.   In light of the June 2005 VA medical 
opinion, the RO prepared a Statement of the Case in June 2005 
that continued to deny service connection for bilateral 
hearing loss and tinnitus. See June 2005 Statement of the 
Case.  Although the appellant requested reconsideration of 
the denial of his claim of entitlement to service connection 
for tinnitus (that was denied by the RO in July 2005), he did 
not submit a Substantive Appeal/VA Form 9. See June 2005 
statement from the appellant; July 2005 and August 2005 
letters from the RO to the appellant.  As such, the February 
2004 and June 2004 rating decisions became final. See 38 
U.S.C.A. § 7104; 38 C.F.R. § 20.1103.
   
Thereafter, in November 2005, the appellant submitted a 
private medical opinion from otolaryngologist S. W., M.D. in 
which Dr. W. indicated that the appellant had been a patient 
in the ENT department of her office since November 2004. See 
October 2005 medical opinion from S.W., M.D.  From the 
appellant's medical history, Dr. W. stated that it was 
apparent that the appellant had been exposed to acoustic 
trauma in service and apparently after service, while 
employed as a mechanic.  She reported that the appellant had 
developed a 20 percent high-frequency neurosensory hearing 
loss that appeared to be related to noise exposure.  In her 
professional opinion, as a board-certified otolaryngologist, 
the appellant's military service contributed to both his 
hearing loss and his tinnitus.  In support of her opinion, 
Dr. W. asserted that "it is a well-known medical fact that 
noise exposure is additive over a person's entire life . . 
.". Id.  In light of the appellant's significant exposure to 
noise during his military tour of duty, Dr. W. believed the 
acoustic trauma from the appellant's period of service could 
have contributed in a delayed fashion to the appellant's 
current status of hearing loss.  For this reason, she stated 
that she believed that a portion of the appellant's hearing 
loss and tinnitus are directly related to his military 
service.  In doing so, Dr. W. reported that she had reviewed 
VA medical records presented to her by the appellant. Id.  

After Dr. W.'s medical opinion was associated with the claims 
file, the RO sought additional guidance from the audiologists 
at the VAMC. See January 2006 VA memorandum.  Thereafter, the 
appellant's claims file was reviewed again by the VAMC Chief 
of Audiologist (who had provided the June 2005 medical 
opinion contained in the claims file).  After reviewing Dr. 
W.'s statement in conjunction with the claims file, the Chief 
Audiologist provided an addendum audiological opinion in May 
2006 in which he disagreed with Dr. W.'s opinion that noise 
exposure from the appellant's period of service could have 
contributed in a delayed fashion to the appellant's current 
hearing loss. May 2006 VA medical opinion.  In doing so, he 
cited to medical literature and evidence contained in the 
appellant's service medical file in support of his assertion 
that once a person's exposure to noise is discontinued, there 
is no significant further progression of hearing loss as the 
result of that particular noise exposure. Id.  After 
reviewing all of the evidence of record, the RO subsequently 
prepared a third rating decision in which it continued to 
deny service connection for bilateral hearing loss and 
tinnitus. See May 2006 rating decision.  

However, in June 2006, Dr. W. provided an addendum medical 
opinion in which she reiterated the information contained in 
her October 2005 letter, but also indicated that she had 
reviewed the appellant's service medical records and military 
separation physical examination. June 2006 medical opinion 
from S.W., M.D.  After reviewing this information, Dr. W. 
reported that she remained convinced that the appellant was 
exposed to acoustic trauma during his period of service; and 
that he has developed a severe neurosensory hearing loss in 
the high frequencies most likely due to this exposure. Id.  
By rating action in June 2006 (the fourth rating decision 
issued by the RO), the RO granted service connection for 
bilateral defective hearing and tinnitus based upon the 
information contained in the June 2006 medical opinion 
submitted by Dr. W. June 2006 rating decision.  In doing so, 
the rating specialist indicated that while there were 
conflicting medical opinions as the etiology of the 
appellant's disabilities, Dr. W.'s credentials were 
"higher" than that of the VA audiologists; and therefore 
her opinion that the appellant's current hearing loss and 
tinnitus were related to service on the basis of delayed 
onset was more probative. Id.  

Contemporaneous to the granting of service connection in June 
2006, and based upon the information contained in the June 
2006 medical opinion submitted by Dr. W, it appears the RO 
scheduled the appellant for a new VA audiological examination 
at the local VAMC for the purpose of determining the current 
level of severity of his bilateral hearing loss. Id.; July 
2006 compensation and examination inquiry sheet; July 2006 
letter from the RO to the appellant (letter indicated that a 
VA examination was being scheduled in connection with the 
"claim [the appellant] filed June 19, 2006").  Thereafter, 
the appellant underwent a new VA examination with a VA 
audiologist on August 3, 2006. See August 2006 VA 
audiologist's report.  At this time, it appears the VAMC 
Chief of Audiology (who prepared the June 2005 and May 2006 
VA medical opinions in this case) requested on his own 
initiative that a VAMC otolaryngologist review the 
appellant's claims file for the purpose of determining the 
etiology and date of onset of the appellant's hearing loss 
and tinnitus. See August 2006 VA medical opinion from VA 
otolaryngologist.  

On August 8, 2006, the RO issued a fifth rating decision in 
which it confirmed and continued the noncompensable 
evaluation assigned for the appellant's defective hearing 
based upon the August 2006 VA audiologist's report that had 
been associated with the claims file. August 2006 rating 
decision.  

On August 9, 2006, a VA board certified otorhinolaryngologist 
dictated a report that was subsequently added to the record 
on appeal.  In this report, the medical doctor indicated that 
he had reviewed the appellant's medical records and noted 
that the appellant's audiograms from service were normal 
despite the appellant's exposure to noise in service.  He 
also noted that the appellant had been exposed to pneumatic 
tools after his separation from service; and that the 
appellant first noticed hearing loss and  tinnitus in 
approximately 1996, 25 years after his separation from 
service. August 2006 VA medical opinion from VA 
otorhinolaryngologist.  In his experience as a board 
certified otorhinolaryngologist, the doctor reported that he 
had not seen an example of hearing loss a quarter century 
after noise exposure which could be attributed to that noise 
exposure. Id.  It was his position that significant loud 
noise exposure will result in a permanent threshold shift at 
the time of the exposure, resulting in hearing loss at that 
time, which then persists. Id.  Citing to medical literature, 
the doctor reported that "once the exposure to noise is 
discontinued, there is no significant further progression of 
hearing loss as a result of the noise exposure" and that 
"previous noise induced hearing loss does not make the ear 
more sensitive to future noise exposure." Id.  In light of 
the above-referenced medical literature and his own medical 
experience, the doctor essentially stated that although the 
appellant may have been subject to acoustic trauma during 
service, he did not believe that such exposure had a delayed 
effect upon the onset of his hearing loss. Id.  Rather, he 
essentially opined that the appellant's post-service hearing 
loss and tinnitus were more likely than not related to post-
service noise exposure. Id.  

One day after the VA otolaryngologist's report was associated 
with the claims file, a VA Service Center Manager from the RO 
forwarded the appellant's claims file to the Chief Benefits 
Director of Compensation and Pension Services ("C&P 
Services" or "VBA Central Office") with a request for a 
medical opinion concerning the etiology of the appellant's 
hearing loss and tinnitus, based on a difference of opinion 
pursuant to 38 C.F.R. § 3.105(b). See Memorandum dated 
September 15, 2006.  Thereafter, in December 2006, the 
Director of C&P Services requested a VA advisory medical 
opinion from the Under Secretary of Health ("VHA") 
concerning the etiology of the appellant's hearing loss and 
tinnitus. See Memorandum dated in December 2006.  In January 
2007, such an opinion was associated with the claims file.  

A review of the VHA advisory medical opinion reveals that a 
Ph.D. reviewed the appellant's entire claims file, to include 
his military and medical records. See January 2007 VHA 
advisory medical opinion.  In doing so, the doctor observed 
that the appellant's induction and separation service 
examinations revealed normal hearing in both ears by 
calibrated audiometry.  She also discussed her review of the 
procedural history of the appellant's case, to include his 
January 2004 VA examination report and medical opinions 
associated with the claims file thereafter.  After doing so, 
the doctor addressed three issues she apparently felt were 
raised by her review of the claims file, to include delayed 
onset of hearing loss and the appellant's tinnitus.  In 
regards to these issues, the doctor reported that she was 
aware of a VA sponsored study (at the request of Congress) of 
military hearing loss and tinnitus by the Institute of 
Medicine, National Academy of Sciences.  Delayed onset 
hearing loss was one of the issues the Institute addressed.  
In its report, the study group concluded that there was 
little scientific evidence on the progression of hearing loss 
after noise exposure and that prolonged delay onset of noise-
induced hearing loss was unlikely. Id.  Based upon this 
study, the doctor agreed with the medical opinions of the VA 
Chief of Audiology and VA otolaryngologist in that the 
appellant suffered a moderate high frequency hearing loss 
sometime between his separation from service in 1969 and 
2004, which she felt was consistent with exposure to acoustic 
trauma.  In terms of the issue of tinnitus, the doctor opined 
that it was reasonable to conclude that the same post-service 
event that caused the appellant's hearing loss also 
contributed to the onset of tinnitus.  Therefore, she 
ultimately implicitly concluded that it was less likely than 
not that the appellant's post-service bilateral hearing loss 
and tinnitus were caused by or related to the appellant's 
exposure to acoustic trauma in the military service. Id.  In 
February 2007, the VBA Central Office reported to the RO that 
it had received the medical opinion from VA's Under Secretary 
for Health; and that this opinion advised that it was not at 
least as likely as not that the appellant's hearing loss and 
tinnitus were caused by military service. See February 2007 
letter from the Director of C&P Services to the Director of 
the RO.  

By rating action in February 2007, the RO proposed to 
"sever" service connection for bilateral defective hearing 
and tinnitus on the basis of a difference of opinion.  See 
38 C.F.R. §§ 3.105(b), (d).  The appellant was notified of 
the proposed decision by letter dated in February 2007; and 
service connection for bilateral defective hearing and 
tinnitus was subsequently "severed" by the RO in May 2007, 
effective August 1, 2007.  The appellant disagreed with that 
decision, giving rise to the current appeal.  



B.  Application of 38 C.F.R. § 3.105(b)

At this point, it should be noted that VA regulations 
provide, in pertinent part, that a decision of a duly 
constituted rating agency or other agency of original 
jurisdiction ("AOJ") shall be final and binding on all 
field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C. 
§ 5104.  A final and binding agency decision shall not be 
subject to revision on the same factual basis except by duly 
constituted appellate authorities or except as provided in 
38 C.F.R. §§ 3.105 and 3.2600 of this part. See 38 C.F.R. 
§ 3.104(a)(emphasis added).  

Revision of decisions under 38 C.F.R. § 3.105 apply except 
where an award was based on an act of commission or omission 
by the payee, or with his or her knowledge (§ 3.500(b)); 
there is a change in the law or a VA issue or a change in 
interpretation of law or VA issue (§ 3.114); or the evidence 
establishes that service connection was clearly illegal.  The 
above exceptions are not applicable to the facts in this 
case.  The remaining subsections of 38 C.F.R. § 3.105 allow 
for a revision of a rating decision essentially on two 
grounds, error and a difference of (medical) opinion pursuant 
to 38 C.F.R. § 3.105(a) and 38 C.F.R. § 3.105(b).  In cases 
involving error, the regulations provide that previous 
determinations which are final and binding, including 
decisions of service connection, will be accepted as correct 
in the absence of clear and unmistakable error ("CUE").  
Where evidence establishes such error, the prior decision 
will be reversed or amended. 38 C.F.R. § 3.105(a).  In order 
to sever a grant of service connection, VA must demonstrate 
that the grant was clearly and unmistakably erroneous and 
that VA has followed the applicable procedural safeguards.  
The evidentiary standard for CUE has been analyzed in a 
number of the Court's opinions.  Most of these address the 
appeals of claimants seeking a finding of CUE in a past 
denial of benefits.  However, the United States Court of 
Appeals for Veterans Claims (the "Court") has held that the 
standard is equally applicable to VA where the issue is 
severance of service connection based on CUE.  Once service 
connection has been granted, section 3.105(d) provides that 
it may be withdrawn only after VA has complied with specific 
procedures and the Secretary meets his high burden of proof. 
Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991) ("In 
effect, § 3.105(d) places at least as high a burden of proof 
on the VA when it seeks to sever service connection as § 
3.105(a) places upon an appellant seeking to have an 
unfavorable previous determination overturned.").

The exception to the foregoing rule of finality is 38 C.F.R. 
§ 3.105(b). See Thompson v. Derwinski, 1 Vet. App. 251 
(1991)(The Court indicated that the one exception to the rule 
of finality is when there has been an administrative error 
committed by the VA during the adjudication of a claim), 
receded from on other grounds in McGinnis v. Brown, 4 Vet. 
App. 239 (1993).  This regulation provides that whenever the 
RO is of the opinion that a revision or an amendment of a 
previous decision is warranted, a difference of opinion being 
involved rather than CUE, the proposed revision will be 
recommended to Central Office.  The regulation provides that 
a decision may be revised under § 3.2600 without being 
recommended to Central Office. See, e.g., Pederson v. Brown, 
15 Vet. App. 318 (1997) (unpublished opinion) (the RO issued 
a revised rating decision after seeking administrative review 
from Central Office pursuant to 38 C.F.R. §  3.105(b), in 
which the Director of VA's Compensation and Pension Service 
forwarded the matter to the Under Secretary of Health for a 
medical opinion and received a negative medical nexus opinion 
as a result); Bradley v. Peake, 22 Vet. App. 280, 287 
(2008)(Court agreed with VA's position that § 3.105(b) is 
implicated only when the adjudicative agency has the opinion 
that a revision or amendment is warranted before a decision 
becomes final, and that it provides no procedural rights to a 
claimant to demand referral to the Central Office).     

For the record, the Board finds that the provisions of 
38 C.F.R. § 3.2600 are not applicable to this case.  In 
addition, the provisions of 38 C.F.R. § 3.105(a) and (d) are 
not applicable as the Board is of the belief that the June 
2006 rating decision in this case is at issue and is still on 
appeal.  Therefore, by definition, this decision is not yet 
final and there is presently no standing to allege CUE. 38 
C.F.R. § 3.105(a). In this regard, it is evident from a 
review of the factual scenario in this case that the RO was 
of the opinion that the June 2006 rating decision that 
granted service connection for bilateral defective hearing 
and tinnitus should be reviewed and revised (if necessary) on 
the basis of a difference of opinion, as indicated by the RO 
requesting assistance from VBA Central Office in September 
2006.  Thus, even though the RO cited to and followed 
procedures applicable to the provisions of 38 C.F.R. 
§ 3.105(a), 38 C.F.R. § 3.105a (d) and 38 C.F.R. § 3.2600, 
the question at issue before the Board is whether a revision 
of the June 2006 rating decision was warranted pursuant to 
the provisions of 38 C.F.R. § 3.105(b) such that the May 2007 
rating decision constitutes a revised rating decision.  In 
analyzing this issue, the Board turns to VA's Adjudication 
Procedure Manual for guidance.    

The VA Adjudication Procedure Manual, M21-1MR, Part III, 
Subpart vi, Chapter 1, Section A provides guidance on the 
procedures that are applicable when a revision or amendment 
is contemplated due to a difference of opinion under 
38 C.F.R. § 3.105(b).  According to the Manual, an advisory 
opinion is to be requested before the RO makes a formal 
decision on the issue in question. See M21-1MR, Part III, 
Subpart vi, Chapter 1, Section A-2.  However, if a decision 
has already been made, 
an administrative determination is required to change a prior 
decision if the sole reason for the contemplated change is a 
difference of opinion and/or difference of opinion arises 
during supervisory review of a rating decision or Decision 
Review Officer decisions.  Requesting an administrative 
determination on a difference of opinion under 38 CFR 
3.105(b) essentially involves the RO submitting a letter to 
VA's Under Secretary for Benefits ("VBA Central Office") 
that includes a comprehensive statement of the facts and 
detailed explanation supporting the contention that a 
revision or amendment of the prior decision is in order. See 
M21-1MR, Part III, Subpart vi, Chapter 1, Section A-4.  In 
doing so, the RO is directed to attach the letter to the 
claims file and temporarily transfer the claims folder to the 
Director of C&P Service.  The RO is instructed not to act on 
the proposed change until after the Director of C&P Service 
makes a decision.  The claimant has the right to appeal any 
decision resulting from a review under 38 CFR 3.105(b).  
Regardless of the outcome of the case, the RO is instructed 
to notify the claimant that the review was conducted; explain 
the reasons for the decision; and furnish appellate rights. 
Id.  

In this case, a review of the September 2006 memorandum from 
the RO to VBA's Central Office requesting a medical opinion 
concerning the etiology of the appellant's hearing loss and 
tinnitus clearly reveals that the VA Service Center Manager 
from the RO was concerned that an administrative error had 
occurred in the granting of service connection. See 
Memorandum dated September 15, 2006.  The memorandum 
specifically referred to 38 C.F.R. § 3.105(b), referred to 
the differing medical opinions provided by Dr. W. and the VA 
otorhinolaryngologist, and also requested that VBA Central 
Office conduct a review of the appellant's entire claims 
file. Id.  In response to the RO's request, VBA Central 
Office reported to the RO in February 2007 that it had 
received a medical opinion from VA's Under Secretary for 
Health that advised that it was not at least as likely as not 
that the appellant's hearing loss and tinnitus were caused by 
military service. See February 2007 letter from the Director 
of C&P Services to the Director of the RO.  Thereafter, based 
upon the February 2007 letter from VBA Central Office, the RO 
proposed to "sever" service connection for bilateral 
defective hearing and tinnitus on the basis of a difference 
of opinion; and actually "severed" service connection in 
May 2007. See May 2007 rating decision.  

The fact that the June 2006 rating decision that granted 
service connection for bilateral defective hearing and 
tinnitus is the decision for which the RO sought VBA review, 
and all of the subsequent rating decisions of record are 
essentially intertwined with the June 2006 rating decision, 
the Board finds that the severance of service connection for 
bilateral defective hearing and tinnitus was not applicable 
or necessary in this case since the June 2006 rating decision 
was never final.  Rather, the RO's issuance of the May 2007 
rating decision based upon the recommendation of VBA Central 
Office implicitly constituted a revised rating decision that 
replaced the June 2006 rating decision.  Therefore, the Board 
now turns to the substance of the May 2007 rating decision, 
in terms of the RO's reopening of the appellant's service 
connection claims but denying those claims on the merits. 
See, e.g., Pederson v. Brown, 15 Vet. App. 318 
(1997)(unpublished opinion)(the Court reviewed the propriety 
of a revised rating decision issued by the RO and reviewed by 
the BVA). 

C.  Reopened Claims 

Turning to the substance of the issues on appeal, the 
appellant contends that he is entitled to service connection 
for bilateral hearing loss and tinnitus that he believes 
manifested as a result of his exposure to acoustic trauma in 
service. August 2003 application for compensation; March 2004 
statement in support of claim.  The appellant's claims were 
previously reviewed by the RO in February 2004 and June 2004, 
respectively, and denied on the basis of (amongst other 
things) evidence of record contained in the appellant's 
service file that failed to reveal the appellant's noise 
exposure in service was related to his post-service 
audiological diagnoses. See rating decisions.  The appellant 
was provided notice of the above-referenced rating decisions, 
but did not appeal.  Therefore, the February 2004 and June 
2004 rating decisions became final. See 38 U.S.C.A. § 7104; 
38 C.F.R. § 20.1103.

In October 2005, the appellant essentially requested that his 
service connection claims be reopened and submitted 
additional evidence in support of his claims consisting of, 
among other things, a private medical opinion and subsequent 
addendum medical opinion. See appellant's October 2005 
statement.  As a general rule, a claim shall be reopened and 
reviewed if new and material evidence is presented or secured 
with respect to a claim that is final. 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  The Board observes that a regulatory 
change with respect to new and material evidence claims has 
been made which applies prospectively to all claims submitted 
on or after August 29, 2001. See 66 Fed. Reg. 45,620-30 (Aug. 
29, 2001) [codified at 38 C.F.R. § 3.156(a)].  Because the 
appellant requested that his claims be reopened in 2005, the 
new version of the law is applicable in this case. 

Under the revised regulation of 38 C.F.R. § 3.156(a), new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a). When 
determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the 
evidence to be sufficient to reopen a previously denied 
claim, the evidence must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened. Smith v. West, 12 Vet. App. 312 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  The Board 
may then proceed to the merits of the claim on the basis of 
all of the evidence of record.  

In the present case, the RO reopened the appellant's claims 
and ultimately adjudicated them on a de novo basis in the 
June 2006 rating decision (that was implicitly revised in May 
2007) on appeal. See also May 2006 rating decision (the RO 
reopened the appellant's service connection claims but denied 
those claims on the merits).  The Board agrees with the RO's 
determination to reopen the claims and proceeds with a merits 
determination of those claims.  

D.  Service connection for bilateral hearing loss and 
tinnitus (merits review)

As set forth above, the medical evidence in this case clearly 
reveals that the appellant has been diagnosed with high 
frequency sensorineural hearing loss and tinnitus; and the 
appellant seeks service connection for bilateral hearing loss 
and tinnitus that he contends developed as a result of his 
exposure of acoustic trauma in service.  The Board has 
carefully reviewed all of the evidence of record, including 
but not limited to the appellant's contentions; the 
appellant's service records; private medical opinions; VA 
medical reports; VA medical opinions and an advisory medical 
opinion from VHA's Central Office.  After doing so, the Board 
finds that the preponderance of the evidence is against the 
appellant's claims of entitlement to service connection for 
bilateral hearing loss and tinnitus.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, it is not required to discuss each 
and every piece of evidence in a case.  The relevant 
evidence, including that submitted by the appellant, will be 
summarized where appropriate.

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
or disease contracted in the line of duty, in the active 
military, naval or air service. See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  Service connection may also be granted 
for certain chronic diseases, such as sensorineural hearing 
loss, when such disease is manifested to a compensable degree 
within one year of separation from service. 38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that a disease was incurred 
in service. 38 C.F.R. §§ 3.303, 3.304.  Generally, to prove 
service connection, the record must contain: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances, lay testimony, of an in-service 
incurrence or aggravation of an injury or disease and (3) 
medical evidence of a nexus or relationship between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341, 346 (1999); Caluza v. Brown, 7 
Vet. App. 498 (1995).  

The Court has held that the absence of evidence of a hearing 
loss disability in service is not fatal to a veteran's claim. 
See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The 
Court has also held that evidence of a current hearing loss 
disability and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection. See Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).  For the purposes of applying the laws 
administered by VA, impaired hearing is considered a 
disability when a veteran's auditory thresholds (puretone 
decibel loss) in one of the frequencies 500, 1000, 2000, 3000 
and 4000-Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above-mentioned 
frequencies are 26 decibels or greater.  Impaired hearing for 
VA purposes may also be found when a veteran's speech 
recognition scores, using the Maryland CNC Test, are less 
than 94 percent. See 38 C.F.R. § 3.385. 

As set forth above, the evidence in this case shows that in 
addition to tinnitus, the appellant has been diagnosed with 
bilateral hearing loss that constitutes a current disability 
for VA purposes. See VA examination reports dated in January 
2004 and August 2006.  This evidence fulfills the 
requirements of the first element necessary for a grant of 
service connection in this case.   

In regards to the second element necessary for a grant of 
service connection in this case (evidence of an in-service 
incurrence or aggravation of an injury or disease), the Board 
observes that the appellant's exposure to acoustic trauma has 
essentially been conceded by the RO and has also been assumed 
by the audiologists and doctors who have either examined the 
appellant or provided medical opinions after reviewing the 
appellant's claims file. See June 2006 rating decision; VA 
and private medical opinions of record.  However, for the 
record, the Board observes that a review of the appellant's 
service treatment records reveals no evidence of complaints, 
treatment or diagnosis of hearing loss or hearing problems 
during the appellant's period of service.  In fact, 
audiological examinations of the appellant's hearing upon 
entrance and separation from service reveal normal hearing. 
See service treatment file.  Specifically, the Board observes 
that the appellant's July 1967 induction hearing test 
revealed the following puretone decibel losses: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
N/A
0
LEFT
0
0
0
N/A
0

However, prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA).  Since November 1, 1967, those standards 
have been set by the International Standards Organization - 
American National Standards Institute (ISO-ANSI).  In order 
to facilitate data comparison, the ASA standards from the 
appellant's service examination have been converted to ISO-
ANSI standards and are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
N/A
5
LEFT
15 
10
10 
N/A 
5

Upon discharge from service in July 1969, the appellant's 
audiogram reported the following puretone decibel losses: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
N/A
5
LEFT
5
5
15
N/A
15
Thus, while an initial comparison of the appellant's entrance 
and separation service audiograms appear to indicate that a 
significant shift in the appellant's hearing occurred during 
service, the shift is not so evident after the audiological 
data has been converted. See January 2007 VHA advisory 
medical opinion.  As such, even though the appellant is 
assumed to have been exposed to acoustic trauma in service 
(and therefore, the second element necessary for a grant of 
service connection has been met in this case), there is no 
evidence of record indicating that the appellant experienced 
hearing loss or tinnitus during service as a result of this 
trauma or that his exposure to acoustic trauma in service is 
related to his present diagnosis of hearing loss.  Such a 
finding requires medical knowledge and expertise; and as 
such, the Board turns to the medical evidence in this case.  

As discussed in the procedural history above, the appellant 
has undergone two separate VA examinations in relationship to 
his audiological claims; and the claims file contains several 
VA medical opinions and private medical opinions, in addition 
to addendum medical opinions.  As the details of these 
numerous medical opinions have been set forth in Section A 
above, the Board finds no need to reiterate the details 
again.  Rather, the Board focuses on the merits of the 
medical opinions themselves and their relationship to one 
another.  In doing so, the Board finds it notable that four 
(4) different VA medical examiners of various medical fields 
and specialties have opined that it is at least as likely as 
not that the appellant's current bilateral hearing loss and 
tinnitus are related to the appellant's post-service exposure 
to acoustic trauma and not likely related to the appellant's 
noise exposure in service. See January 2004 VA examination 
report; June 2005 VA medical opinion by Chief Audiologist; 
May 2006 VA addendum medical opinion by Chief Audiologist; 
August 2006 VA medical opinion by VA otorhinolaryngologist; 
January 2007 VHA advisory medical opinion.  All of the VA 
examiners who have provided medical opinions in this case 
have extensively reviewed all of the appellant's statements 
and medical records, in addition to the other evidence 
contained in the claims file.  Additionally, three (3) of the 
four (4) examiners have cited to medical literature they have 
reviewed in formulating their opinions; and discussed how 
that research contradicts with the opinion provided by the 
private medical doctor in this case. May 2006 VA addendum 
medical opinion by Chief Audiologist; August 2006 VA medical 
opinion by VA otorhinolaryngologist; January 2007 VHA 
advisory medical opinion.    

In contrast, the letters submitted by the appellant's private 
medical provider, Dr. W., fail to provide any support for the 
doctor's assertions that "it is a well known fact that noise 
exposure is additive over a person's entire life" and that 
the appellant's exposure to acoustic trauma in service could 
have contributed in a delayed fashion to his current hearing 
loss. October 2005 and June 2006 medical opinions from S.W., 
M.D.  While Dr. W. indicates that she reviewed the 
appellant's service treatment records and his military 
separation examination report, she provided no rationale for 
her conclusions as to why she believed the appellant 
developed neurosensory hearing loss and tinnitus as a result 
of his exposure to acoustic trauma in service (or that such 
exposure contributed to the development of these disorders) 
given the research reported in the May 2006 VA addendum 
medical opinion contained in the claims file that disputes 
her theory of delayed onset of hearing loss. May 2006 VA 
addendum medical opinion by Chief Audiologist; see also 
August 2006 VA medical opinion by VA otorhinolaryngologist; 
January 2007 VHA advisory medical opinion.    
 
After reviewing all of the evidence of record and analyzing 
the information contained in the appellant's service 
treatment records, the appellant's statements and testimony, 
the post-service medical evidence of record and the medical 
opinions contained in the claims file, the Board finds that 
the VA medical opinions in this case are more persuasive and 
credible in comparison to the opinions provided by Dr. W.  As 
such, the Board finds that the third element necessary for a 
grant of service connection has not been met in this case.  
Therefore, service connection on a direct basis for hearing 
loss and tinnitus must be denied.  Service connection for 
bilateral hearing loss on a presumptive basis must also be 
denied in light of the fact that the evidence does not show 
that the appellant manifested hearing loss within one year of 
his separation from service.  

In reaching this decision, the Board has considered the 
doctrine of doubt; however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application. See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

E.  The Veterans Claims Assistance Act

Lastly, for the record, the Board addresses the Veterans 
Claims Assistance Act of 2000 ("VCAA") that became law in 
November 2000.  The VCAA provides, among other things, that 
VA will make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

With respect to the appellant's claims on appeal, the Board 
finds that VA has met all statutory and regulatory notice and 
duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326.  Specifically, the Board observes that prior to 
the adjudication of the appellant's claims in June 2006, a 
letter sent to the appellant dated in November 2005 fully 
satisfied the duty to notify provisions. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The appellant was aware from this 
letter that it was ultimately his responsibility to give VA 
any evidence pertaining to his previously denied service 
connection claims.  The November 2005 letter also informed 
the appellant that additional information or evidence was 
needed to reopen his previously denied service connection 
claims; and asked the appellant to send the information to 
VA. Pelegrini v. Principi, 18 Vet. App. 112 (2004)[Pelegrini 
II].  To the extent that the RO's reopening of the 
appellant's claims represents a complete grant of the 
appellant's appeal, VA's duty to notify has been fulfilled.  
In addition to the foregoing, the Board observes that the 
appellant was provided notice of his appellate rights in 
February 2007 when the RO proposed to sever service 
connection (or in this case, implicitly revise the rating 
decision granting service connection).   

In making the foregoing findings, the Board observes that 38 
C.F.R. § 3.159 
(VA's regulation concerning VA assistance in developing 
claims) was revised during the pendency of this appeal.  
These revisions became effective as of May 30, 2008, and 
several portions of the revisions are pertinent to the case 
at hand. See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
Notably, the final rule removes the third sentence of 38 
C.F.R. § 3.159(b)(1), which had stated that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  The final rule also 
removes the fourth sentence of 38 C.F.R. § 3.159(b)(1), 
previously indicating that if VA does not receive the 
necessary information and evidence requested from the 
claimant within one year of the date of the notice, VA cannot 
pay or provide any benefits based on that application.  The 
revised sentence reflects that the information and evidence 
that the claimant is informed that he or she is to provide 
must be provided within one year of the date of the notice.  
Finally, under 38 C.F.R. § 3.159(b)(3), no duty to provide 
section 38 U.S.C.A. § 5103(a) notice arises upon receipt of a 
Notice of Disagreement ("NOD") or when, as a matter of law, 
entitlement to the benefit claimed cannot be established.  VA 
may continue to have an obligation to provide adequate 
section 38 U.S.C.A. § 5103(a) notice despite receipt of an 
NOD if the claim was denied and compliant notice was not 
previously provided. See Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) [Mayfield II]. 

In terms of VA's duty to assist, a review of the claims file 
reveals that the appellant's service treatment records and 
identified private medical records have been obtained, to the 
extent possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available 
and not part of the claims file.  In the regard, the Board 
observes that the appellant has been afforded two VA 
audiological examinations in relationship to his claims; and 
several VA medical opinions have been associated with the 
claims file.  When VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  As set forth above, the Board finds that the VA 
medical opinions obtained in this case collectively are 
adequate as they are predicated on a review of the claims 
folder and medical records contained therein; contain a 
description of the history of the disabilities at issue; 
document and consider the appellant's complaints and 
symptoms; and contain medical opinions where requested with 
supporting rationale and references to the record.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issues on appeal has been met. 38 C.F.R. § 3.159(c) 
(4).   

Lastly, the Board notes for the record that the appellant has 
been provided with an explanation of disability ratings and 
effective dates pertaining to his claims. March 2006 letter 
from the RO to the appellant; Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Regardless, since the Board 
concluded above that the evidence is against the appellant's 
service connection claims, any questions as to the 
appropriate disability ratings or effective dates to be 
assigned to these claims are rendered moot; and no further 
notice is needed. Id.  In light of the foregoing, the Board 
concludes that VA has met all statutory and regulatory notice 
and duty to assist provisions applicable to the claims at 
hand; and any error in failing to provide adequate pre-
adjudicative notice under 38 U.S.C.A. § 5103(a) in regards to 
the appellant's claims was harmless. See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326; Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  


ORDER

The application to reopen the claim of entitlement to service 
connection for bilateral hearing loss is granted. 

The application to reopen the claim of entitlement to service 
connection for tinnitus is granted. 

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied. 



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


